IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                              December 19, 2013 Session

     ANTONIUS HARRIS, ET AL. V. TENNESSEE REHABILITATIVE
                 INITIATIVE IN CORRECTION

                Appeal from the Chancery Court for Davidson County
                         No. 12520III  Ellen H. Lyle, Judge




                 No. M2013-00501-COA-R3-CV - Filed April 30, 2014


Four men who worked for Tennessee Rehabilitative Initiative in Correction (TRICOR) while
incarcerated in the Department of Corrections filed a grievance with the Department,
contending that TRICOR had failed to pay them all the wages they had been promised. The
Grievance Committee ruled in their favor, but TRICOR and the Department refused to
authorize any additional pay. The men filed two different actions in the Davidson County
Chancery Court. This appeal is from the denial of the trial court in Part III of a motion to
reconsider. The trial court denied the motion. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

P ATRICIA J. C OTTRELL, delivered the opinion of the Court, in which A NDY D. B ENNETT and
R ICHARD H. D INKINS, JJ., joined.

Steven Calvin Compton, Nolensville, Tennessee, for the appellants, Antonius Harris,
Timothy Bowles, Robert Payne, and Randy Mills.

Pamela S. Lorch, Nashville, Tennessee, for the appellee, Tennessee Rehabilitative Initiative
in Correction.




                                             1
                                         OPINION

                                 I. I NTERRELATED C ASES

        This appeal is from one of two actions brought in the Chancery Court of Davidson
County by four inmates in the custody of the Tennessee Department of Correction in an
attempt to enforce an oral agreement regarding their jobs and pay. Their workplace in
Riverbend Maximum Security Institution (RMSI) is operated by the Tennessee Rehabilitative
Initiative in Correction (TRICOR).

      TRICOR was created by an act of the legislature, codified at Tenn. Code Ann. § 41-
22-401 et seq., and is governed by a Board of Directors whose members are appointed by the
Governor. “The Tennessee Rehabilitative Initiative in Correction Board . . . is the state
agency charged with the responsibility to manage and operate Tennessee’s prison industry
program. It is affiliated with the Department of Correction for administrative purposes.”
McKeon v. State, 1997 WL 13755, at *1 (Tenn. Ct. App. Jan. 16, 1997).

        The four inmates (“Plaintiffs”) worked in the print shop located in RMSI and were
paid $1.50 an hour on average for their work. In July of 2009, a TRICOR supervisor asked
them if they would be willing to start a document imaging service at RMSI. They were
advised that if they agreed, their rate of pay would be reduced to $1.00 an hour to start, but
that after three months an incentive productivity pay plan would be put into effect, similar
to the plan they had in the print shop, which would eventually result in a wage of $1.50 an
hour.

       Plaintiffs agreed to those terms and began in their new positions at the end of August.
They successfully helped TRICOR establish the document imaging service. According to
their account, Plaintiffs performed a volume of document work in six months that their
supervisors had anticipated would take them twelve months to perform.

        Three months after beginning their new assignment, Plaintiffs asked their supervisor
about the incentive plan, and he in turn contacted his supervisor. Although the two
supervisors submitted an incentive plan proposal, and apparently advocated on behalf of
Plaintiffs, it was not put into effect. Finally, on or about June 15, 2010, TRICOR posted a
revised policy that was declared to be retroactively effective to February 15, 2010. The new
policy stated that there would be no incentive pay for document imaging, and that Plaintiffs
would have to work in document imaging for two years before their pay could be raised to
$1.25 per hour.




                                              2
      Plaintiffs responded by filing an inmate grievance with the Tennessee Department of
Correction (TDOC). The grievance was heard by a Grievance Committee, composed of three
TDOC officials and two inmates. See TDOC Administrative Policies and Procedures Index
#501.01. After conducting an investigation and hearing into the matter, the Committee
unanimously ruled that Plaintiffs were entitled to the relief they sought.

       The conclusions of a TDOC Grievance Committee are not binding until they are
approved by higher authorities. According to Plaintiffs’ account, there was some confusion
between TDOC and TRICOR as to which was entitled to have the final say over their claim,
with each contending that the other was the responsible entity. In any case, the grievance
was submitted to officials of both TDOC and TRICOR. In the end, Plaintiffs were denied
any relief after both the Warden at RMSI and the TDOC Commissioner refused to ratify the
conclusions of the Grievance Committee.

                    II. T HE P ROCEEDINGS IN C HANCERY C OURT P ART II

       On December 27, 2011, Plaintiffs filed a Petition for Writ of Certiorari, which was
assigned to Part II of the Chancery Court of Davidson County, naming both TRICOR and
TDOC as respondents. They recited the above facts and attached the relevant documents.
They asked the court to issue the writ and provide them with a full hearing, or in the
alternative, to order TRICOR to increase their pay to at least $1.25 an hour and award them
back pay, on the basis of the written record.

       On March 26, 2012, Plaintiffs filed their First Amended Petition for Writ of
Certiorari, adding to their original petition claims for breach of contract, promissory estoppel
and conversion, and a request for an award of $3,000. The respondents filed a motion to
dismiss. The trial court conducted a hearing, and on August 2, 2012, it granted the motion
to dismiss.

       The court ruled that Plaintiffs could not obtain damages from respondents, “as they
are State agencies and enjoy sovereign immunity from suit for money damages.” 1 No appeal
was taken from this final order. However, almost three months later, Plaintiffs filed a Rule
60.02 motion for relief from judgment, asserting that the trial court had erred in its sovereign
immunity ruling. The trial court denied the motion by an order entered on October 11, 2012.

        1
         The court also dismissed the complaint because it attempted to combine a petition for certiorari,
which is an action in the nature of an appeal, with an original civil action for damages, because those
claims require different modes of review and different remedies. See State ex rel Byram v. City of
Brentwood, 833 S.W.2d 500, 502 (Tenn. Ct. App. 1991); Goodwin v. Metropolitan Board of Health, 656
S.W.2d 383, 386-87 (Tenn. Ct. App. 1983). That ruling, however, does not appear relevant to later
proceedings.

                                                    3
The court explained that the motion did not meet standards for relief under Tenn. R. Civ. P.
60.02 and that sovereign immunity was a proper basis for dismissal of the suit.

                 III. T HE P ROCEEDINGS IN C HANCERY C OURT P ART III

       On April 4, 2012, before any hearing had been conducted on the defendants’ motion
to dismiss their Petition for Writ of Certiorari in Part II, Plaintiffs filed a Complaint which
was assigned to Part III of the Chancery Court of Davidson County. The Complaint was
subsequently amended. In reliance on the same facts asserted in the Writ of Certiorari case
in Part II, Plaintiffs asserted claims for breach of contract, promissory estoppel, unjust
enrichment, conversion, constructive trust, and violation of due process. They asked the
court to grant them a collective award in the amount of $3,000.

        The defendants responded to this second proceeding with a motion to dismiss for
failure to state a claim under Tenn. R. Civ. P. 12.02(6), accompanied by a memorandum in
support on the grounds of prior suit pending and sovereign immunity. After the entry of the
final order in Chancery Part II, the defendants amended their motion by asserting the defense
of res judicata in place of prior suit pending.

        On August 6, 2012, the trial court in Part III entered a memorandum and order,
granting TRICOR’s motion to dismiss on the ground that the lawsuit was precluded by the
doctrine of res judicata. That doctrine “bars a second suit between the same parties or their
privies on the same cause of action with respect to all issues which were or could have been
litigated in the former suit.” Creech v. Addington, 281 S.W.3d 363, 376 (Tenn. 2009). The
court examined each of the claims brought before it and concluded they all were litigated or
could have been litigated in the proceedings before Part II of the Chancery Court.

        Plaintiffs filed a petition to reconsider on September 7, 2012. The petition did not
directly address the question of res judicata, but rather attacked the correctness of the
judgment rendered by the Chancellor in Part II. The trial court entered an order denying the
petition to reconsider and reiterated its analysis of the application of res judicata, again
discussing the causes of action Plaintiffs brought in Part II and their disposition by that court.

                              IV. T HE S COPE OF THIS A PPEAL

        Plaintiffs complain on appeal that neither of the trial courts below heard the merits
of their claims, and they contend they have been deprived of their due process rights. The
scope of this appeal is constrained, however, by the posture in which it comes to us. The
only appeal properly before this court involves the orders rendered by Part III of the
Chancery Court. The decisions arising from the proceedings in Part II of the Chancery Court


                                                4
are not part of this appeal, except insofar as the ruling in Part III was based on res judicata
as a result of the action in Part II.

        Moreover, the scope of our review of the proceedings in Part III is limited by the fact
that Plaintiffs failed to file a notice of appeal within thirty days of the entry of the final order
in Part III of the Chancery Court, as is required by Rule 3 of the Tennessee Rules of
Appellate Procedure. The thirty-day time limit is crucial to preserve appellate rights, for it
is mandatory and jurisdictional in civil cases. Albert v. Frye, 145 S.W.3d 526, 528 (Tenn.
2004); Binkley v. Medling, 117 S.W.3d 252, 255 (Tenn. 2003).

       The Tennessee Rules of Appellate Procedure expressly provide that this Court can
neither waive nor extend the time for filing the notice of appeal. Tenn. R. App. P. 2; Tenn.
R. App. P. 21(b); Flautt & Mann v. Council of City of Memphis, 285 S.W.3d 856, 869
(Tenn. Ct. App. 2008). In the absence of timely filing a notice of appeal under Rule 3, or
other motion specified in Rule 4(b), review of a final order is foreclosed by the appellate
courts. See Third Nat’l Bank in Nashville v. Knobler, 789 S.W.2d 254, 255 (Tenn. 1990);
Jefferson v. Pneumo Service Corp., 699 S.W.2d 181, 184 (Tenn. Ct. App. 1985).

        When certain post-trial motions are filed within thirty days of the entry of the final
order, the time to file a notice of appeal runs from the entry of the order granting or denying
such motion. Tenn. R. Civ. P. 4(b). It could be argued that Plaintiffs’ “motion to reconsider”
is equivalent to one of the post-trial motions specified in Tenn. R. Civ. P. 4(b).2 In this case,
however, the trial court entered its final order on August 6, 2012, and Plaintiffs filed their
motion to reconsider on September 7, thirty-two days after the entry of the final order. If
filed after thirty days, a Rule 4(b) motion does not extend the time for filing the notice of
appeal.

                                           V. A NALYSIS

        We may not consider Plaintiffs’ appeal of the trial court’s dismissal of their motion
to reconsider unless we deem that motion to be a motion for relief from a final judgment or
order under Tenn. R. Civ. P. 60.02. The trial court herein fully considered the motion to
reconsider and entered an order explaining its reasons for denying it. Accordingly, we will
presume the trial court considered the motion under Rule 60.02.




       2
        The post-judgment motions specified in Tenn. R. App. P. 4(b) are a motion for directed verdict
under Tenn. R. App. P. 50.02, a motion to amend or make additional findings of fact under Tenn. R. App.
P. 52.02, a motion for new trial under Tenn. R. App. P. 59.07, and a motion to alter or amend the
judgment under Tenn. R. App. P. 59.04.

                                                  5
       As our Supreme Court has stated, “[r]ule 60.02 acts as an escape valve from possible
inequity that might otherwise arise from the unrelenting imposition of the principle of finality
imbedded in our procedural rules. Because of the importance of this ‘principle of finality,’
the ‘escape valve’ should not be easily opened.” Toney v. Mueller Co., 810 S.W.2d 145, 146
(Tenn. 1991) (citing Thompson v. Firemen’s Fund Ins. Co., 798 S.W.2d 235, 238 (Tenn.
1990)); see also, Henderson v. SAIA, Inc., 318 S.W.3d 328, 336 (Tenn. 2010); Henry v.
Goins, 104 S.W.3d 475, 482 (Tenn. 2003); McNeary v. Baptist Mem’l Hosp., 360 S.W.3d
429, 441 (Tenn. Ct. App. 2011). “A motion for relief from a judgment pursuant to Rule
60.02 addresses the sound discretion of the trial judge; the scope of review is limited to
whether the trial judge abused his discretion.” Banks v. Dement Constr. Co., 817 S.W.2d 16,
18 (Tenn. 1991) (citing Toney v. Mueller Co., 810 S.W.2d at 147)).

        Rule 60 relief may be granted on several possible grounds. Tenn. R. Civ. P. 60.02(1)
allows relief in cases involving “mistake, inadvertence, surprise or excusable neglect.”
Tenn. R. Civ. P. 60.02(5) applies to “any other reason justifying relief from operation of the
judgment.” Plaintiffs alleged inadvertence on the part of the trial judge in the Part II case,
asserting that the Chancellor’s decision in the original action on sovereign immunity was a
“result of inadvertence” because the Chancellor did not have “the particulars” before her “to
determine if the legislature had provided an exception to the general rule.” The trial court
herein rejected the inadvertence argument and explained the basis for that rejection.

       We agree with the trial court that the Chancellor’s decision in the Part II case to
dismiss on the basis of sovereign immunity was not inadvertent. The holding and its basis
were clearly set out in the final order. Additionally, Plaintiffs filed a Rule 60 motion for
relief with Part II asserting the Chancellor had made an error in her sovereign immunity
ruling. The Chancellor in Part II denied that motion and again stated her reliance on
sovereign immunity as a basis for dismissal. Accordingly, it is impossible to reconcile
“inadvertence” with the specific and deliberate rulings of the trial judge in Part II.

        We also note that Rule 60.02 is not designed to allow one trial court to disregard or
set aside the final order of another court on the ground of inadvertence or other grounds set
out in the rule. Such a motion is properly directed to the court that rendered the decision
from which relief is being sought. We have decided that the trial court herein (Part III) was
correct in denying the Rule 60 motion that was based on an allegation of inadvertence by
another trial court (Part II), but also caution that the type of “inadvertence” Plaintiffs alleged
is not the type to justify relief under Rule 60.

       Accordingly, Plaintiffs are not entitled to relief from the Part III final judgment on the
basis of inadvertence under Tenn. R. Civ. P. 60.02(1). We could instead consider Plaintiffs’
appeal under the catch-all provision of Tenn. R. Civ. P. 60.02(5), but we note that 60.02(5)


                                                6
has been construed very narrowly by Tennessee courts, and that numerous cases stand for
the proposition that relief “for any other reason justifying relief from operation of the
judgment” is limited to reasons of overriding importance, extraordinary circumstances, or
extreme hardship. See Banks, 817 S.W.2d at 18; Henderson v. Kirby, 944 S.W.2d 602, 605
(Tenn. Ct. App. 1996); Tyler v. Tyler, 671 S.W.2d 492, 495 (Tenn. Ct. App. 1984); Gaines
v. Gaines, 599 S.W.2d 561, 564 (Tenn. Ct. App. 1980).

       This case does not present issues of overriding importance, extraordinary
circumstances, or extreme hardship warranting post-judgment relief under the stringent
standards of Rule 60.02(5). We accordingly hold that the trial court properly exercised its
discretion by dismissing Plaintiffs’ motion to reconsider.

                                    VI. C ONCLUSION

        The judgment of the trial court is affirmed. We remand this case to the Chancery
Court of Davidson County for any further proceedings necessary. Tax the costs on appeal
to the appellants.




                                                 _________________________________
                                                 PATRICIA J. COTTRELL, JUDGE




                                            7